 1
 2
 3
 4
 5
 6
 7
 8
 9                                   UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11                                        OAKLAND DIVISION
12
13   MICHAEL ANTHONY GOTO, individually             Case No.: 4:20-cv-01114-HSG
     and on behalf of those similarly situated,
14                                                  Assigned to Hon. Haywood S. Gilliam, Jr.
15                     Plaintiffs,
                                                    CLASS ACTION
16           vs.
                                                    ORDER GRANTING STIPULATION TO
17
     WHELAN SECURITY OF CALIFORNIA,                 (1) FURTHER CONTINUE
18   INC., a California corporation, and DOES 1     DEFENDANT’S DEADLINE TO
     through 10, inclusive,                         RESPOND TO PLAINTIFF’S FIRST
19                                                  AMENDED COMPLAINT AND (2)
20                     Defendants.                  CONTINUE PLAINTIFF’S DEADLINE
                                                    TO MOVE FOR REMAND
21
22
23
24
25
26
27
28
                                                  -1-
     Firm:50195411v1                                 ORDER GRANTING STIPULATION TO
                            (1) FURTHER CONTINUE DEFENDANT’S DEADLINE TO RESPOND
                                        TO PLAINTIFF’S FIRST AMENDED COMPLAINT AND
                              (2) CONTINUE PLAINTIFF’S DEADLINE TO MOVE FOR REMAND
 1                                                   ORDER
 2           Having considered the stipulation filed by Plaintiff Michael Anthony Goto (“Plaintiff”)
 3   and Defendant Whelan Security of California, Inc. (“Defendant”), and upon good cause shown,
 4   the Court orders as follows:
 5           1.        The March 11, 2020 deadline for Defendant to file a responsive pleading to the
 6   First Amended Complaint is hereby extended to March 25, 2020; and
 7           2.        Plaintiff shall have until March 27, 2020 to file a motion for remand, or a later date
 8   to the extent permitted by law.
 9           IT IS SO ORDERED.
10
11
      DATED: 3/10/2020
12                                                  Hon. Haywood S. Gilliam, Jr.
13                                                  UNITED STATES DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        -2-
     Firm:50195411v1                                  ORDER GRANTING STIPULATION TO
                             (1) FURTHER CONTINUE DEFENDANT’S DEADLINE TO RESPOND
                                         TO PLAINTIFF’S FIRST AMENDED COMPLAINT AND
                               (2) CONTINUE PLAINTIFF’S DEADLINE TO MOVE FOR REMAND
